Citation Nr: 0517649	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  03-18 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a chronic low back 
condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to October 
1966.



This appeal arises from an August 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), in which the RO denied entitlement to service 
connection for chronic recurrent low back strain.  The 
veteran perfected an appeal of this issue.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The evidence clearly and unmistakably shows that the 
veteran's back disorder existed prior to service and was not 
permanently aggravated thereby.

3.  The preponderance of the evidence reveals that the 
current low back disorder is not related to a condition 
incurred in or aggravated by service.

CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim. VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, in a letter dated in March 2002, prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  In 
addition, in its June 2003 statement of the case (SOC), the 
RO explained the basis for the denial of service connection.  
The Board finds, therefore, that VA has fulfilled its 
obligation to inform him of the evidence needed to 
substantiate his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
and VA examination reports.   

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 
C.F.R. §3.159(c) (2003).  

Factual Background

The veteran's service entrance examination revealed no 
history or findings of a back disability.  Service medical 
records note that the veteran was seen in July 1966 for 
complaints of back pain.  He reported he had back pain for 
years and he thought it was getting worse recently.  Physical 
examination at that time revealed an angulation at the 
lumbosacral spine area, with a flexion abnormality of the 
trunk.  Impression was to rule out lumbosacral bone 
abnormality and rule out ankylosing spondylitis.  

The veteran's narrative summary from September 1966 indicates 
the veteran had known for many years prior to entering 
service that he had abnormal posture.  He stated that prior 
to service he had difficulty accomplishing training and 
swimming because of his abnormal posture.  His major present 
complaint was one of pain in the back without radiation.  He 
noted difficulty in standing at attention.   The veteran was 
admitted to the hospital and X-ray examination of the lumbar 
spine in four projections revealed normal alignment and 
configuration of the lumbar vertebrae.  The interspaces were 
well maintained and the sacroiliac joints were normal.  

In September 1966, the Medical Board found that the veteran 
suffered from chronic low back pain, secondary to a postural 
defect.  The Medical Board found that the veteran's 
disability was not incurred in the line of duty, existed 
prior to service, and was not permanently aggravated by 
service.  

The veteran's service administrative file reveals that the 
veteran was a carpenter apprentice from April 1965 to 
December 1965 and a housing carpenter from December 1965 to 
December 1966.  

Private treatment records dated in February 2002 do not 
reveal treatment for a back disability.  

A VA examination was performed in August 2002.  The veteran 
indicated that he was employed as a truck driver after being 
discharged from service.  He stated he had episodes of low 
back pain for many years prior to joining the service.  He 
indicated while in service he was working on a roof when he 
fell off the roof and hurt his back.  He acknowledged that 
this was not documented in service.  He stated that he had no 
significant problems with his back until the in-service 
injury.  

During the examination the veteran complained of intermittent 
low back pain with variations of intensity.  He stated that 
when he lifted, bent, or twisted his trunk his back pain was 
aggravated.   X-rays of the lumbar spine revealed partial 
sacralization of L5 or early spontaneous fusion of L5/S1 with 
the vertebral interspaces obliterated partially anteriorly.  
The examiner diagnosed the veteran's symptoms as chronic 
recurrent low back strain.  

The August 2002 VA examiner noted that the veteran's low back 
problem in the form of chronic recurrent strain with 
deficient posture existed prior to the veteran's entry into 
service and resulted in his separation from the military by a 
Medical Board.  The examiner further stated that the 
veteran's low back problem was symptomatically aggravated by 
his military service without any structural changes being 
produced by his time in the military.  

In October 2002 the veteran submitted a buddy statement from 
D.P. who was his roommate while in service.  D.P. stated that 
while in service, he and the veteran installed a new roof on 
a house.  While installing the roof, the veteran was carrying 
bundles of shingles up to the roof and because of wet grass 
he slipped and fell off a ladder with a bundle of shingles on 
his shoulder.  D.P. stated that the veteran was taken to the 
base hospital where we was given pills and told to take a few 
days off of work because of his back.  

In January 2003, Dr. D.M.J. submitted a report indicating he 
has been treating the veteran since 1974.  In 1974 the 
veteran reported being diagnosed with scoliosis, but stated 
the condition did not interfere with his employment as a 
truck driver.  He stated that as a truck driver he was 
required to load and unload cargo.  He also stated that his 
condition did not interfere with the carpentry or mechanical 
work he engaged in at home.  

Dr. D.M.J. stated that the veteran had lasting pain in his 
back in 1974, 1976, 1983, 1984 and 1997 from falling down and 
straining his back.  Dr. D.M.J. stated that these strains 
were due to his work as a mechanic where the veteran's had to 
lift engines, transmissions, drive trains and other heavy 
equipment.  

Dr. D.M.J. reported that the veteran had a heart attack in 
February 2002.  After the heart attack, the veteran lost 50 
pounds under a strict cardiac care regiment.  At the end of 
May 2002, the veteran spontaneously developed pain one night 
when going to bed at the costo-veterebral and constochondral 
areas of the thoracic vertebrae and ribs on the right side.  
This pain limits him to one to three hour spans of sleep and 
three to four hours of sleep a night.  After performing 
neurological and orthopedic evaluations and tests, the 
etiology of the pain could not be determined.  

The veteran reported to Dr. D.M.J. the events that lead to 
his discharge from service.  The veteran stated that he fell 
four to five feet from a ladder and landed on his mid-back 
and ribcage on his left side on his tool box on the ground.  
He stated that subsequent to acute injury care he was unable 
to perform regulation sit-ups and was found unfit for service 
due to pre-existing scoliosis.  

Dr. D.M.J. stated that over the past 30 years, while he has 
been treating the veteran, he has found no evidence or 
symptoms of scoliosis present.  He stated that it is possible 
that the scoliosis, which the veteran's symptoms were 
diagnosed as when discharged from service, was spasm induced, 
or secondary to the accident.  He stated that the lack of 
subsequent documentation of scoliosis, the history of 
strenuous employment conditions, prolongation of simple acute 
back strain injuries, the development of his current back 
condition, which is in the same location as the spine and rib 
case as his reported injury when in service, change of 
symptoms after his 2002 heart attack and loss of weight, and 
Dr. D.M.J.'s experience in the field, all suggest an emergent 
chronic latent condition which is etiologically related to 
his in service injury.  

A VA examination was performed in June 2003.  The examiner 
reviewed the veteran's claims file, including service medical 
records, August 2002 VA examination, and Dr. D.M.J.'s January 
2003 letter.  The examiner noted that Dr. D.M.J.'s January 
2003 letter focuses on the veteran's back problems which 
relate to his thoracic region and abdominal pain.  The 
examiner noted the veteran's service medical records do not 
suggest the presence of mid back pain, but rather low back 
pain.  He further noted that the veteran's most recent X-rays 
of the lumbar spine reveal degenerative joint and disc 
disease of the lumbar spine.  Upon review of the veteran's 
entire claims folder, the examiner stated that it is as 
likely as not that that the veteran's current back problems 
are unrelated to his military activities.  He stated that the 
veteran's current mid back problems are unrelated to his 
complaints in service because his complaints in service 
related to his low back.  The examiner also stated that while 
in service, the veteran's injury was described as a strain, 
but presently, he has degenerative joint and disc disease, 
which is as likely as not secondary to his occupational 
activities and advancing age.  The examiner concluded that it 
is as likely as not that the veteran's traumatic event in the 
military is unrelated to his current diagnosis.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

In order to establish service connection for the claimed 
disorder, there must 
be (1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service and was not aggravated in service.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304.  This 
presumption only attaches where there has been an induction 
or enlistment examination in which the later complained of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness.  The government may 
show a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  38 U.S.C.A. § 1153.  If the government fails to 
rebut the 38 U.S.C.A. § 1111 presumption, the claim is one 
for service connection, not aggravation.  Wagner v. Principi, 
310 F.3d 1089, 1096 (Fed. Cir. 2004).

According to the regulation, only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  See Harris v. West, 11 Vet. App. 456 (1998), aff'd 
203 F.3d 1347 (Fed. Cir. 2000).  

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
incurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b) (2003).

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

The Board finds that the evidence clearly and unmistakably 
shows the veteran's back condition pre-existed service and 
was not aggravated thereby.  38 U.S.C.A. § 1111.

The veteran's enlistment examination did not note a back 
disability.  Thus, the veteran's back disorder was not 
"noted" on entrance.  Service medical records are negative 
for any injury to the back.  When the veteran presented in 
front of the Medical Board he reported suffering from 
abnormal posture for many years prior to entering service.  
Additionally, when the veteran reported for his August 2002 
VA examination he stated that he had experienced many 
episodes of low back pain prior to entering service.  
Therefore, although a back disability was not "noted" on 
his entrance examination, the evidence, taken as a whole, 
constitutes clear and unmistakable evidence that the 
veteran's back condition preexisted service.  

Turning to the question of whether the pre-existing back 
disorder was aggravated by service, the Board notes that the 
veteran reported complaints of back pain during service.  
However, the August 2002 VA examiner stated that the 
veteran's low back problem was symptomatically aggravated by 
his military service without any structural changes being 
produced by his time in the military.  A flare-up of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

Moreover, the evidence includes two differing medical 
opinions addressing the etiology of the veteran's chronic low 
back disorder.  Dr. D.M.J. stated in his January 2003 report 
that the veteran's chronic back disorder is related to an in-
service injury.  Specifically, Dr. D.M.J. stated the 
veteran's back was originally weakened due to the 1966 injury 
and he has experienced resultant exacerbations since that 
date.  Notably, Dr. D.M.J. indicated that the veteran's 1966 
in-service injury affected his mid-back and rib cage on the 
left side and in May 2002 the veteran "spontaneously" 
developed pain in the mid back and rib cage on the right 
side.  

Conversely, VA medical examinations in both August 2002 and 
June 2003 included the review of the entire claims file.  The 
examinations included the results of an 
X-ray study of the back, and resulted in a diagnosis of 
degenerative joint and disc disease.  The June 2003 examiner 
provided the opinion that the currently diagnosed back 
disorder is likely as not unrelated to a back injury that 
occurred during 
service.  He found that the veteran's current low back 
problem was secondary to occupational activities and 
advancing age.  

The opinion of the June 2003 VA examiner was based on review 
of the veteran's service medical records, a complete physical 
examination including a detailed description of the veteran's 
reported injury, as well as Dr. D.M.J.'s statement and the 
other evidence in the claims file.  In fact, this examiner 
referenced Dr. D.M.J.'s January 2003 letter and pointed out 
that Dr. D.M.J.'s opinion focused on the thoracic spine and 
the veteran's claim is for the low back.  Dr. D.M.J. did not 
mention the veteran's pre-service postural defect and did not 
consider the Medical Board report.  Because the opinion of 
the VA medical examiner was based upon a complete review of 
the veteran's claims file and a thorough examination of the 
veteran, the Board finds that opinion to be of greater 
probative weight than the private physician's opinion.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).

Further, Dr. D.M.J. reported that the veteran's first 
treatment for back pain after service was in 1974, eight 
years after separation from service.  He stated that this 
back pain was a result of falls and strains at work.  He also 
indicated that he veteran's back pain did not interfere with 
his responsibilities at work, which included lifting heavy 
items.  

For the reasons shown above, the Board finds therefore that 
the evidence clearly and unmistakably shows that the veteran 
had a back disorder which existed prior to service and was 
not permanently aggravated during service.  Moreover, the 
preponderance of the evidence is against a finding that the 
veteran's currently diagnosed low back disorder is related to 
a back condition that was incurred in or aggravated by 
service.  Thus, the claim for service connection for chronic 
low back disorder must be denied.

ORDER

Entitlement to service connection for a chronic low back 
disorder is denied.




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


